                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

    CORA E. ENGLISH-ELDELL,                      )
                                                 )
           Plaintiff,                            )
                                                 )
    vs.                                          )   CIVIL ACTION NO. 1:19-cv-160-TFM-B
                                                 )
    ANDREW M. SAUL,                              )
    Commissioner of Social Security,             )
                                                 )
           Defendants.                           )

                           MEMORANDUM OPINION AND ORDER

          On January 7, 2020, the Magistrate Judge entered a Report and Recommendation (Doc.

23), to which no objections have been filed. After due and proper consideration of all portions of

this file the Report and Recommendation is ADOPTED as the opinion of this Court. Accordingly,

Plaintiff’s Motion for Attorney’s Fees (Doc. 19) pursuant to the Equal Access to Justice Act is

GRANTED in part and DENIED in part. Plaintiff is hereby AWARDED fees in the amount of

$4,205.55 under the Equal Access to Justice Act.1

          DONE and ORDERED this the 28th day of January, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




1
   On May 5, 2008, the Eleventh Circuit Court of Appeals decided Reeves v. Astrue, 526 F.3d 732
(11th Cir. 2008) in which the Court unambiguously held that “attorney’s fees are awarded to the
prevailing party, not to the prevailing party’s attorney.” Id. at 738. On June 14, 2010, the United
States Supreme Court decided Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 177 L.Ed.2d 91
(2010) in which the Court also unambiguously held that attorney’s fees are awarded to the
prevailing litigant – not to prevailing litigant’s attorney – and are therefore also subject to any
offset for debts.

                                           Page 1 of 1
